Citation Nr: 1704692	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include atrial fibrillation, global or tachycardia-induced cardiomyopathy, and congestive heart failure (CHF) (claimed as ischemic heart disease), to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for status post removal of a sebaceous cyst of the neck, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for removal of a cyst of the tongue, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for removal of a cyst of the back, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for a lung nodule, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active duty from July 1967 to July 1970.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In February 2015, the Board denied these claims.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted a Joint Motion for Remand (JMR), and pursuant to an order issued in accordance with the JMR, the earlier Board decision was vacated and the claims remanded for additional development.  Although the Board remanded the appeal in February 2016 the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268 (1998).
VA will notify the appellant if further action is required.


REMAND

In its February 2016 remand, the Board directed that medical examinations be conducted to determine if the Veteran's claimed disorders were caused or aggravated by presumed exposure to herbicide. 

Although the RO conducted medical inquiry in May 2016, it is not adequate to resolve the issues on appeal.  
Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the RO so that appropriate specialist physicians (cardiology, dermatology, and pulmonology) can review the claims file and provide expert opinions with respect to the likely causal origins of non-ischemic heart disease (congestive heart failure), sebaceous cysts of the tongue, back, and neck, and lung nodules.  

THE EXAMINERS MUST BE ADVISED THAT:

 (1) THE VETERAN IS PRESUMED TO HAVE BEEN EXPOSED TO HERBICIDES WHILE IN SERVICE IN VIETNAM AND;
 
 (2) THE  LAW DOES NOT FORECLOSE THE GRANTING OF SERVICE CONNECTION TO A VETERAN MERELY BECAUSE A CLAIMED DISORDER IS NOT INCLUDED ON THE LISTING OF THOSE DISORDERS THAT HAVE SUCH A PRESUMPTION. STATED ALTERNATIVELY, THE EXAMINERS MUST DETERMINE WHETHER, IN THEIR JUDGMENT, EXPERIENCE AND THE STATE OF MEDICAL SCIENCE, AND THE RECORD IN THIS CASE, THE VETERAN'S DISORDERS WERE CAUSED BY THE PRESUMED EXPOSURE TO HERBICIDES, and;
 
 (3) IT IS NOT SUFFICIENT TO REPORT A LACK OF SYMPTOMS DOCUMENTED IN SERVICE TREATMENT RECORDS AS A BASIS FOR AN OPINION. 
	
The claims folder must be made available to the specialist examiners for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The specialist examiners must review the diagnoses made in May 2016 and all other VA and private evidence of record, and must state whether non-ischemic heart disease, cysts on the back, neck and tongue, and lung nodules, to include any residual disability, had causal origins in active service, to include, on a direct basis, exposure to herbicides in Vietnam.   

As indicated above, the specialist examiners should review the record in connection with rendering the requested opinion; however, the Board calls the examiners' attention to the following:

*The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

*The Veteran has submitted a picture that he contends shows a cyst on his neck in 1968 during active military service.

*The Veteran's June 1970 separation Report of Medical History states that he "used to have boils."

*The Veteran's private treatment records from Ketchum Medical Clinic show that he had a large cyst on the back of his neck that was removed in July 1976. 

*In April 2001 the Veteran had biopsies of two specimens on his right thigh and right buttock. The diagnosis was severely atypical nexus and fibroepiteliomatous polyp.

*The Veteran's April 2008 x-rays showed density overlying mid thoracic spine on lateral view that was presumed to be spurring but a parenchymal lesion could not be absolutely ruled out. 

*The Veteran was seen by a dermatologist in April 2011. The doctor stated that "[s]ince he is a light skinned Caucasian with an unusual eruption moderately severe I would be willing to at least point out that this is possibly related to Agent Orange but I cannot say with certainty but there is a possibility in my mind."

*The Veteran's April 2008 x-ray results showed minimal scarring versus subsegmental atelectasis in left costophrenic angle.

*The Veteran was diagnosed with non-ischemic heart disease in 2016, productive of cardiomyopathy and congestive heart failure.  

*The opinion of the 2016 VA dermatologist who noted a "possible" relationship between skin manifestations and herbicide exposure.  

2.  Following the above-directed development, re-adjudicate the claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




